Citation Nr: 1141292	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-31 223	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for internal derangement with chondromalacia of the left knee (left knee disability) secondary to service-connected low back disorder.

2.  Entitlement to service connection for ulnar nerve neuropathy of the left upper extremity (left arm disability) secondary to service-connected low back disorder.

3.  Entitlement to service connection for labral tear of the left shoulder (left shoulder disability) secondary to service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO), which denied service connection for the disabilities at issue on a secondary basis.  The Veteran timely appealed.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at a videoconference hearing in September 2011, and a copy of the hearing transcript is on file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is contended by and on behalf of the Veteran, including at his September 2011 hearing, that his service-connected low back disorder caused his current left knee, left arm, and left shoulder disabilities.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
Service connection is also warranted for additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The medical evidence on file reveals postservice problems with the Veteran's left knee, left arm, and left shoulder.  However, the evidence on file does not include a VA evaluation with nexus opinion.  Consequently, the Board agrees with the contention on behalf of the Veteran at his September 2011 hearing that a VA examination with nexus opinion is warranted prior to final Board determination.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for left knee, left arm, and/or left shoulder disability since July 2008, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  
2.  After the above has been completed, the AMC/RO must arrange for examination(s) of the Veteran by an appropriate health care provider(s) to determine the etiology of any left knee, left arm, and/or left shoulder disability.  The claims folder should be made available and reviewed by the health care provider(s) prior to the evaluation(s).  The following considerations will govern the evaluation(s):

a. The claims folder and a copy of this remand will be made available to the examiner(s) for review in conjunction with the opinion, and the examiner(s) must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner(s) must provide an opinion on whether the Veteran has current left knee, left arm, and/or left shoulder disability, to include orthopedic and/or neurologic, that was caused or aggravated by his 
service-connected low back disorder.  In other words, the examiner must include an opinion as to whether the 
service-connected low back disorder either caused or worsened the presently non-service-connected left knee, left arm, and/or left shoulder disability and state the medical basis for such an opinion.   

c. In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner(s) is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the examiner(s) responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report(s) prepared must be typed.

3.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

4.  The AMC/RO will notify the Veteran that it is his responsibility to report for the above examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an aforementioned examination, documentation needs to be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claims for service connection for left knee, left arm, and left shoulder disabilities.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


